Citation Nr: 1025372	
Decision Date: 07/08/10    Archive Date: 07/19/10

DOCKET NO.  06-37 019	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel




INTRODUCTION

The Veteran had active military service from October 1961 to 
February 1966.

This appeal to the Board of Veterans' Appeals (Board) is from a 
March 2006 rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in St. Petersburg, Florida.


FINDING OF FACT

The medical opoinions are in equipoise to warrant a finding, with 
resolution of doubt in the Veteran's favor, that bilateral ear 
hearing loss and tinnitus are related to the Veteran's military 
service.


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in the Veteran's favor, the 
criteria for service connection for bilateral hearing loss are 
met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.385 (2009).

2.  Resolving all reasonable doubt in the Veteran's favor, the 
criteria for service connection for tinnitus are met.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.385 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  

In this case, the Board is granting in full the benefit sought on 
appeal.  Accordingly, assuming, without deciding, that any error 
was committed with respect to either the duty to notify or the 
duty to assist, such error was harmless and will not be further 
discussed.  

II.  General Statutes and Regulations Governing Claims for 
Service Connection

In general, service connection may be granted for disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303(a).

Stated somewhat differently, to establish entitlement to service 
connection, there must be medical evidence of current disability, 
medical or lay evidence of in-service incurrence or aggravation 
of a disease or injury, and medical evidence linking the current 
disability to that in-service disease or injury.  Pond v. West, 
12 Vet. App. 341, 346 (1999); Hickson v. West, 12 Vet. App. 247, 
253 (1999).

Certain chronic diseases ( such as organic diseases of the 
nervous system including sensorineural hearing loss) will be 
presumed to have been incurred in service if manifested to a 
compensable degree of at least 10-percent disabling within one 
year after service.  This presumption, however, is rebuttable by 
probative evidence to the contrary  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

So service connection may be established either by showing direct 
service incurrence or aggravation or by using applicable 
presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 1043 
(Fed. Cir. 1994).

Other diseases initially diagnosed after service also may be 
service connected if the evidence, including that pertinent to 
service, shows the diseases were incurred in service.  38 C.F.R. 
§ 3.303(d).

But if chronicity of disease or injury in service is not shown, 
or legitimately questionable, then a showing of continuity of 
symptomatology following service is required to support the 
claim.  38 C.F.R. § 3.303(b).  For the showing of chronic disease 
in service, there is a required combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as distinguished 
from merely isolated findings or a diagnosis including the word 
"chronic.""  Id.  Further, evidence that relates a current 
disorder to service must be medical unless it relates to a 
disorder that may be competently demonstrated by lay observation.  
Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).

The threshold for normal hearing is from 0 to 20 decibels; higher 
threshold levels indicate some degree of hearing loss.  Hensley 
v. Brown, 5 Vet. App. 155 (1993).  But before service connection 
may be granted for hearing loss, it must be of a particular level 
of severity.  For purposes of applying the laws administered by 
VA, impaired hearing will be considered a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz (Hz) is 40 decibels or greater; or when the 
auditory threshold for at least three of these frequencies are 
26 decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 
3.385.

III.  Service Connection for Bilateral hearing Loss and Tinnitus

The September 1961 enlistment examination report shows that the 
whispered voice was 15/15 in both ears.  

In November 1961, the Veteran reported recurrent right ear 
drainage all his life.  The examiners notes are not completely 
legible, but it appears that bilateral hearing loss was found.  A 
right ear modified, radical mastoidectomy was performed in March 
1962.  Thereafter, the Veteran received treatment on several 
occasions for chronic right ear otitis media.  

A separation examination was conducted on February 1966.  The 
pure tone thresholds in the right ear at 500, 1000, 2000, 3,000, 
and 4000 Hertz were 20, 20, 5, 5, and 15 decibels, respectively; 
and in the left ear the pure tone thresholds were -5, -5, 0, -5, 
and 5 decibels, respectively.  The examiner diagnosed high 
frequency hearing loss, right ear, NCD (not considered 
disabling).

In October 2005, the Veteran submitted a September 2005 report of 
an audiological evaluation from the Central Florida Speech and 
Hearing Center.  This evaluation was performed by a VA 
audiologist who reported the Veteran's medical history.  It was 
noted that the Veteran reported that he was a truck mechanic 
where he was exposed to extreme noise that included tools such as 
pneumatic air hammers.  He indicated that he did not wear any 
hearing protection at this time.  Subsequent to service 
discharge, he worked in an oil refinery, which he admitted was 
also a high noise environment.  However, it was mandatory that he 
wore hearing protection.  The Veteran reported current hearing 
loss as well as tinnitus.  The diagnoses were bilateral tinnitus 
and sloping high frequency sensorineural hearing loss.  The 
audiologist concluded that it was as likely as not that the 
bilateral hearing loss and tinnitus were related to military 
service.  

A VA examination was conducted in February 2006.  An audiogram 
revealed pure tone thresholds in the right ear at 500, 1000, 
2000, 3,000, and 4000 Hertz at 65, 65, 50, 45, and 60 decibels, 
respectively; and in the left ear the pure tone thresholds were 
20, 25, 50, 75, and 85 decibels, respectively.  After reviewing 
the Veteran's inservice and post service medical and occupational 
histories, the audiologist concluded that the Veteran's tinnitus 
and hearing loss were unrelated to his inservice surgery or 
military noise exposure.  The examiner indicated that the 
tinnitus was related to his post service occupation as well as 
middle ear disease.  

A Veteran will be considered to have been in sound condition when 
examined, accepted, and enrolled for service, except for defects, 
infirmities, or disorders noted at entrance into service, or 
where clear and unmistakable (obvious or manifest) evidence 
demonstrates that an injury or disease existed prior to service 
and was not aggravated in service.  38 U.S.C.A. §§ 1111, 1137; 38 
C.F.R. § 3.304.  This presumption only attaches where there has 
been an induction or enlistment examination in which the later 
complained of disability was not detected.  See Bagby v. 
Derwinski, 1 Vet. App. 225, 227 (1991).

If a disorder was not noted on entering service, the government 
must show clear and unmistakable evidence of both a preexisting 
condition and a lack of in-service aggravation to overcome the 
presumption of soundness.  The government may show a lack of 
aggravation by establishing that there was no increase in 
disability during service or that any increase in disability was 
due to the natural progress of the preexisting condition.  38 
U.S.C.A. § 1153.  If the government fails to rebut the section 
1111 presumption, the claim is one for service connection, not 
aggravation. Wagner v. Principi, 310 F.3d 1089, 1096 (Fed. Cir. 
2004).

If a preexisting disorder is "noted" on entering service, section 
1153 applies and the Veteran has the burden of showing an 
increase in disability.  If there was an increase in disability, 
the burden then shifts to the government to show that any 
increase was due to the natural progress of the disease.  Id.

According to the regulation, only such conditions as are recorded 
in examination reports are to be considered as noted.  In 
considering the evidence of record, as noted, at enlistment, the 
Veteran's hearing was considered normal and no other ear defect 
was noted.  However, he later reported that he had had ear 
drainage since childhood.  Although the Veteran reported a past 
history of ear drainage, the clinical record does not clearly 
show the severity or extent of any preservice ear disease as 
there are no contemporaneous medical records that pertain to the 
ears.  Further, the medical staff simply reported the history as 
provided by the Veteran without confirmation by clinical records.  
The Board notes that the Veteran's reported history of the 
pre-service existence of a disease or injury does not constitute 
notation of such disease or injury, but is considered with all 
other evidence in determining if the disease or injury pre-
existed service.  See Harris v. West, 11 Vet. App. 456 (1998), 
aff'd 203 F.3d 1347 (Fed. Cir. 2000).  

After resolving all reasonable doubt in Veteran's favor, the 
Board concludes that the presumption of soundness at service 
entrance has not been clearly rebutted nor is there clear and 
unmistakable evidence that demonstrates a bilateral ear 
disability existed prior to service.  A Veteran's history alone 
may be "clear and unmistakable" evidence sufficient to rebut the 
presumption of soundness is doubtful.  See Crowe v. Brown, 7 Vet. 
App. 238 (1994); Paulson v. Brown, 7 Vet. App. 466 (1995).  The 
presumption of soundness upon entry into service may not be 
rebutted without "contemporaneous clinical evidence or recorded 
history" in the record.  Miller v. West, 11 Vet. App. 345, 348 
(1998).  

The next critical question is whether the Veteran has tinnitus 
and hearing loss, and, if so, whether they are related to 
service.  As noted above, a current diagnosis of hearing loss and 
a current diagnosis of tinnitus has been assigned by each 
provider whose evaluation of the Veteran is of record.  The 
Veteran meets this criterion for service connection.

There are two medical opinions of record.  One is favorable to 
the Veteran's claims, one is unfavorable to the Veteran's claims.  
Thus, the Board finds that the evidence of record is basically in 
equipoise.  

In regard to the right ear hearing loss, as noted there is no 
evidence of a right ear disability at entrance in service.  His 
initial treatment for a right ear problem is during service in 
November 1961.  Moreover, the record clearly shows that his right 
ear disorder was of such severity that surgery was required.  
Still further, the Veteran has reported continuous right ear 
problems and self-treatment since service discharge.  When the 
Board considers his inservice surgery and continued treatment 
thereafter, and, more importantly, the diagnosis of right ear 
high frequency loss at separation, this evidence supports a grant 
of service connection for right ear hearing loss.

In regard to left ear hearing loss, the STRs do refer to left ear 
hearing loss when he was initially treated for ear drainage.  
Although his left ear hearing was considered normal at 
separation, considering the circumstances of the Veteran's 
service, he was likely exposed to some, and possibly significant, 
noise exposure in service from his duties as a mechanic and 
secondarily from the firing of weapons.  In addition, the Veteran 
is competent to assert the occurrence of in-service injury.  See, 
e.g., Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  

Furthermore, the Veteran has reported continued left ear hearing 
loss.  He is competent to report this hearing loss over the 
years.  Moreover, there is a favorable medical opinion, although 
countered by an unfavorable opionion, which relates his left ear 
hearing loss to military service.  In sum, he has current 
disability, inservice treatment, and a medical opinion which 
relates his disability to service.  In this case, the Board 
cannot say that the preponderance of the evidence is against a 
grant of service connection.  Therefore, in considering the 
benefit-of the-doubt, service connection is warranted for left 
ear hearing loss.   

The Board is aware that the Veteran experienced noise exposure 
during service and coincident with his civilian occupation as an 
oil refinery employee.  It is significant to note that for 
service connection, in-service noise exposure need not be the 
only source of acoustic trauma; it must only be a contributing 
source.  

Concerning tinnitus, while there was no inservice treatment for 
tinnitus, the VA examiner in 2006 indicated that one of the 
causes of tinnitus was middle ear disease, which is precisely the 
treatment that was accorded during military service.  As noted, 
he is presumed sound at entrance into service.  Furthermore, as 
he received inservice medical care for a disability that has led 
to the development of his disease, as well as two medical 
opinions that relates it to military service; service connection 
is warranted for bilateral tinnitus.

When, after careful consideration of all procurable and assembled 
data, a reasonable doubt arises regarding service origin, the 
degree of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is meant 
one that exists because an approximate balance of positive and 
negative evidence which does satisfactorily prove or disprove the 
claim.  It is a substantial doubt and one within the range of 
probability as distinguished from pure speculation or remote 
possibility.  38 C.F.R. § 3.102.  See also 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

In summary, considering the totality of the evidence, to include 
the Veteran's credible assertions of in-service noise exposure 
and that he experienced hearing loss during service and since 
service, the nature of the disabilities, the medical opinions of 
record, and affording him the benefit of the doubt on the 
question of in-service injury and medical nexus, the Board 
concludes that the criteria for service connection for bilateral 
hearing loss and tinnitus are met.


ORDER

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.  





____________________________________________
Tresa M. Schlecht, 
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


